                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


JOSEPH ANTONETTI,                       )                3:16-cv-00396-MMD-WGC
                                        )
                  Plaintiff,            )                MINUTES OF THE COURT
                                        )
        vs.                             )                June 5, 2019
                                        )
E.K. MCDANEILS, et al.,                 )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendant Renee Baker’s Motion for Enlargement of Time to Answer
Plaintiff’s Interrogatories (ECF No. 65).

        Good cause appearing, Defendant Renee Baker’s Motion for Enlargement of Time to Answer
Plaintiff’s Interrogatories (ECF No. 65) is GRANTED. Defendant Baker shall have to and including
Monday, July 1, 2019, to serve answer Plaintiff’s interrogatories.

       IT IS SO ORDERED.
                                                   DEBRA K. KEMPI, CLERK

                                                   By:        /s/
                                                           Deputy Clerk
